DAVIDSON, Judge.
This is a habeas corpus proceeding by which relator seeks his discharge from the penitentiary because, upon his trial, the provisions of Art. 10a, Vernon’s Ann.C. C.P., touching his plea of guilty, were not complied with.
In all material aspects, this case is similar to that of Ex parte Foster, Tex.Cr.App., 283 S.W.2d 761.
*669For the reasons there stated, the writ of habeas corpus is granted and relator is ordered delivered to the sheriff of Jefferson County, Texas, to await the further order of the criminal district court of that county.